Citation Nr: 1545473	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  10-26 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse	


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In September 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  The Veteran also participated in a local hearing before a Decision Review Officer (DRO) in September 2010.  A transcript of the hearing is associated with the claims folder.  

Following the Board's February 2012 remand, the Veteran appointed the Vietnam Veterans of America as his representative.  A VA Form 21-22 was signed by the Veteran in December 2012 and received by VA in January 2013.  The Veteran's prior representative, American Legion, noted the current representation of the Veteran by Vietnam Veterans of America in an August 2015 written statement and a brief regarding the issue on appeal was prepared by Vietnam Veterans of America and is associated with the record.  Accordingly, Vietnam Veterans of America is recognized as the Veteran's representative and listed accordingly on the title page of this decision.  


FINDING OF FACT

The most probative evidence does not establish that a current cervical spine disability is related to an in-service injury, event, or disease.






CONCLUSION OF LAW

The criteria for service connection for cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in December 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Identified VA medical treatment records, service medical treatment records, and private medical treatment records have been associated with the claims folder.  In accordance with the Board's February 2012 remand, updated VA medical treatment records were requested and associated with the claims folder.  Further, the remand noted that the Veteran presented evidence during his hearing before the Veterans Law Judge (VLJ) but the identified records, including from General Motors, were not associated with the claims folder.  The AMC attempted to locate the records.  The records were not located and the Veteran was notified of the efforts to locate the records.  The Veteran submitted records from General Motors and the records are associated with the claims folder.  The Board's remand directive was completed.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Veteran was provided a notice letter in March 2012 and was asked to complete and return release forms with respect to any relevant private medical treatment, including from a Dr. Merald Turner and General Motors.  The Veteran did not respond with a release form and instead submitted his own copies of records from General Motors.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board's February 2012 remand directive was completed.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). 

In addition, the Veteran was provided a VA medical examination in January 2010 to determine the nature and etiology of his cervical spine disability.  38 C.F.R. § 3.159(c)(4).  The VA examiner performed a physical examination of the spine, listed the diagnosis of the cervical spine, reviewed the claims folder, described the Veteran's reported history, and provided an opinion with supporting rationale.  The examiner referred to the evidence and explained that the cervical muscle strain resolved.  The Board finds that the VA examination and opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims folder.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above 

regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned explained the issue on appeal.  In addition, the undersigned questioned the Veteran regarding medical treatment that he received with respect to his cervical spine disability.  There is no suggestion of deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, id., the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In adjudicating the issue below, the Board reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the issue and what the evidence in the claims folder shows, or fails to show, with respect to the issue.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran avers that his current cervical spine disability is related to an in-service injury.  He testified that he was hit by the recoil of a Howitzer and experienced a cervical spine injury.  

The evidence shows that the Veteran has a current disability.  The January 2010 X-ray report reflects an impression of degenerative disc disease of the cervical spine.  

Next, the service medical treatment records show that the Veteran experienced an injury related to the recoil of a Howitzer.  A November 1970 service medical treatment record noted that the Veteran was hit by the recoil of a 105 mm Howitzer in left lateral orbit this morning.  It was forceful enough to make him roll over.  He was not unconscious.  There was a laceration left facetal area.  There was also pain in his left shoulder and the recoil may have hit him there also.  The examining physician felt he needed to be evacuated to Cam Ranh Bay to 483rd AF Hospital for proper x-ray studies, observation, etc.  

A November 1970 clinical record from the 483 USAF Hosp 96326 indicated that the Veteran was hospitalized for 9 days and admitted on November 19, 1970.  The Veteran was noted to be struck in the left shoulder by a 102 mm Howitzer without the loss of consciousness.  The examination reflected cervical muscle pain and spasm, and laceration to the left eye.  The impression was listed as nondisplaced fracture of the left distal clavicle, facial laceration, and cervical muscle strain.  He was discharged to duty and put on a profile with no use of left arm.  He was prescribed minimal use of the left arm and a sling.  

A December 1970 ortho clinic note shows that the Veteran was seen for a follow-up of the fracture of the left clavicle.  There was good union and full range of motion to the left shoulder joint.  He was told to lightly use his left arm for three weeks then full use.

A December 1971 report of medical history shows that the Veteran reported recurrent back pain.  However, while he noted that he was hospitalized in 1970 for injuries from being hit by recoil of M102 Howitzer, in the physician's summary and elaboration of all pertinent data, the diagnoses were listed as history of high frequency hearing loss, sinus difficulties, occasional sternal soreness- S.O.B, and occasional abd. pains- vague in etiology, injury 1970 in Germany with recurrent low back pain- spasms, and left ankle- weak- sprain X 3.  There was no mention of any chronic cervical spine pain or neck pain.  

A December 1971 report of medical examination shows that the Veteran's spine and head, face, neck and scalp were clinically evaluated as normal. 

In November 1972, the Veteran filed a claim for service connection for back injury received during Germany tour, "left collar bone fractured during tour of Vietnam.  Hit with recoil of M102 Howitzer during fire mission.  November 19, 1970", and "[s] prained left ankle twice (2) during tour of Vietnam during September."  When the Veteran was asked to describe his treatment, he stated that he was treated at the USAF Hosp, Cam Ranh Bay, RVN, from November 18 to November 28, 1970.  He reported that the nature of sickness, disease or injury was a fractured left clavicle and bruised shoulder joint.  He did not mention any cervical spine complaints.  See VA Form 21-526e, received January 28, 1972.

The Veteran was provided a VA medical examination in April 1972.  He reported that he fell down a hill in Germany in 1970 and hurt his back.  He also reported that he broke his left collar bone in November 1970 when firing a howitzer.  The Veteran reported back pains to the low and mid back.  He did not mention the cervical spine.  On examination, the examiner evaluated the Veteran's head, face, and neck as normal.  Examination of the musculo-skeletal system noted normal range of motion in the left shoulder and a visible and palpable deformity of left clavicular.  The examiner noted that there was a normal spinal curves of the back.  The diagnoses were listed as old fracture of the left clavicle, history of low back injury, and reduced hearing, left ear.

The Veteran submitted numerous medical treatment records from his former employer, General Motors.  An August 1975 examination for a new hire noted that the Veteran's head, neck, face, and scalp were evaluated as normal.  It was noted that the Veteran had scoliosis.  When asked about his medical history, the Veteran stated that he was a patient in a hospital in November 1970 for an injury described as "fractured collar bone."  He stated that he had been on sick leave of absence once in the past four years for low back strain.  He did not report any neck or cervical spine complaints.  The medical treatment records show numerous complaints of lumbar pain in 1975 and 1978.  A September 1977 treatment record indicated a muscle spasm in the neck.  A January 1985 treatment record noted back/neck pain.  Another January 1985 treatment record noted steam pack to the cervical spine.  


An October 2007 X-ray report of the cervical spine noted that alignment was maintained and there was no acute fracture or spondylolisthesis.  The impression was cervical spondylosis at the level of C6-C7.  

The Veteran submitted photocopies of letters that he reportedly sent during his period of active military service.  In the letters, he mentioned being hit by a howitzer, but did not mention any cervical pain.  

The Veteran was provided a VA medical examination in January 2010.  The claims folder was reviewed.  The Veteran reported that he was hit with the recoil of a cannon in 1970.  Medical treatment consisted of a sling.  It was noted that the Veteran did not have any treatment.  The section entitled medical history noted that the Veteran was hospitalized in 1970 after being hit by recoil from a howitzer.  A January 2010 X-ray of the cervical spine reflected an impression of degenerative disc disease.  The examiner opined that the Veteran's resolved cervical muscle strain with no residual functional deficit is not caused by or a result of military service.  The rationale noted that per the Veteran's own statement, he did not receive any treatment for his cervical spine in the military.  

During the Veteran's hearing before the undersigned VLJ, he testified that he injured his neck when he was "hit upside the head with recoil of a cannon in Vietnam."  See hearing transcript pg. 7.  He stated that he was taken to the hospital in Cam Ranh Bay.  He said that the dysfunction that he had with his left shoulder and neck was increasingly worse.  When asked by the VLJ as to whether he had symptoms since his injury, the Veteran responded yes.  Hearing transcript pg. 21.  However, then he testified that when he was hired in 1972, he stated that he would not have been hired had they identified a cervical spine disability when examined.  He stated that he was having virtually no issues at that time.  He stated that he could not say when he first had symptoms of a cervical spine disability but it had been "A lot of years."  Hearing transcript pg. 28.  His wife testified that she had known the Veteran since his injury and observed his pain.  Hearing transcript, pg. 56. 

The question becomes whether the Veteran's current cervical spine disability is related to his in-service cervical muscle strain.  The Board finds that the most probative evidence does not support a relationship between the in-service injury and his current cervical spine disability.  

In this respect, the Board assigns the most probative value to the January 2010 VA examiner's opinion regarding the etiology of the Veteran's claimed cervical spine disability.  It is the Board's responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In connection with the assignment of great probative value to the VA examiner's opinion, the Board reviewed all of the evidence of record and finds that the other objective evidence supports the VA examiner's opinion.  The Veteran was examined in November 1970 during active service and assessed with a cervical muscle strain.  However, review of the service medical treatment records did not reflect any follow-up treatment or continued objective complaints or symptoms related to the cervical spine.  Immediately after his separation from active service, the Veteran filed a claim specific to the incident involving the recoil of a Howitzer, and did not claim a cervical spine disability nor did he report any chronic cervical spine symptoms.  Indeed, an April 1972 VA examination report shows that the Veteran's neck was normal and he did not mention any complaints related to his cervical spine.  The January 2010 VA examiner's rationale is brief, but it is not conclusory.  The VA examiner stated that the in-service cervical muscle strain resolved, and, as an explanation for finding that no current disability was related to the strain, pointed out that the Veteran reported that he did not receive any treatment for his cervical spine, which is supported by the evidence.  While the Veteran now appears to contend that he had symptoms of his cervical spine disability from November 1970 to the current time, as discussed below, the Board finds that the Veteran is not credible.  

With respect to continuity of symptomatology, the Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's disability, degenerative disc disease is not recognized as a chronic condition.  38 C.F.R. § 3.309(a).  Even so, the Board will discuss the Veteran's statements regarding the onset of his cervical spine symptoms.  The Veteran reported that his disability began with his cervical muscle strain in November 1970.  The Veteran's wife also testified as to the chronicity of the Veteran's back.  The Veteran and his wife are considered competent to report symptoms of pain.  See, e.g., Falzone v. Brown, 8 Vet. App. 398, 405 (layperson is competent to testify to pain and observable flatness of his feet).  The Board does not find the Veteran credible with respect to his reports of continuity of symptomatology.  In this respect, the Board attributes great probative value to the separation report of medical examination and separation report of medical history.  Again, the separation report of medical examination shows that the Veteran's head, face, neck, and scalp were clinically evaluated as normal.  Further, the separation report of medical history shows that there were numerous other ailments mentioned, but none involving the cervical spine.  In addition, the April 1972 VA examination report, completed shortly after separation from active service, did not contain any complaints or references to neck or cervical pain.  The Board does not find it reasonable that the Veteran would suffer from chronic neck or cervical pain and make no mention of such pain when reporting other ailments.  The Board acknowledges the lay statement and testimony from the Veteran's wife regarding her observations of the Veteran in pain since the time of his injury.  However, the Veteran has had numerous other complaints of pain related to his back as documented by the objective evidence of record.  The Board attributes greater probative value to the evidence dated contemporaneous with service regarding the chronicity of any cervical spine symptoms.  The Board finds that the probative evidence, to include evidence contemporaneous with service and shortly thereafter in 1972, does not support the reports of chronic symptoms since active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  Therefore, service connection on the basis of continuity of symptomatology is not warranted.  

The Board recognizes the Veteran's belief that his current cervical spine disability is related to active service.  As noted above, his statements regarding an etiological relationship based on chronic symptoms are not considered probative as the Veteran has not been found to be credible with respect to his reports of chronicity.  Concerning any other statements regarding an etiological relationship between his current disability and active service, neither the Veteran nor his wife has been shown to possess the medical expertise or knowledge to provide such an opinion.  An opinion as to a direct relationship between a current cervical spine disability and active service, specifically an in-service injury, is considered a complex medical question.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, the Board attributes greater probative value to the January 2010 VA examiner's opinion.  As discussed above, the VA examiner has medical expertise, reviewed the claims folder, examined the Veteran, discussed the Veteran's reported in-service injury, and indicated that the strain resolved and his current disability was not related to active service.  

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for cervical spine disability because the most probative evidence of record is against a finding of continuity of symptoms since service and against a finding that there is a relationship between a current disability and an event, injury, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board concludes that service connection for cervical spine disability is not warranted.  

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  The evidence does not reflect arthritis within the first year from the date of separation from service.  Service connection on a presumptive basis is not warranted.


ORDER

Entitlement to service connection for cervical spine disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


